Citation Nr: 1812947	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-33 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from October 1961 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which declined to reopen a previously denied claim for service connection for PTSD.

The Veteran had requested to appear at a Board hearing.  However, he withdrew that request in correspondence dated December 2017.

In separate correspondence from December 2017, the Veteran's representative submitted arguments in support of the Veteran's claim for PTSD, as well as arguments addressing entitlement to a total disability rating based on individual unemployability (TDIU).  The issue of a TDIU was adjudicated in a separate rating decision and the Veteran filed a notice of disagreement in response.  However, he did not file a VA Form 9 or otherwise perfect his appeal of that decision after the RO issued an August 2017 statement of the case.  Therefore, the issue of a TDIU will not be addressed in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran did not appeal a September 1993 rating decision which denied service connection for PTSD, but evidence received since that rating decision establishes PTSD as etiologically related to service.


CONCLUSION OF LAW

The September 1993 rating decision which denied service connection for PTSD is final, but new and material evidence received since that decision meets the criteria for service connection.  38 U.S.C. §§ 1110, 1131, 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 3.304, 20.200, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are in ways similar, but also nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

The Veteran was previously denied service connection for PTSD in a November 1992 rating decision.  The basis of the denial was that the evidence did not establish a current PTSD diagnosis or an in-service stressor.  The Veteran subsequently underwent a VA examination in July 1993 which diagnosed PTSD due to claimed in-service stressors.  Nevertheless, the denial of service connection was continued in a September 1993 rating decision.  The Veteran did not appeal this decision, and therefore it is final.

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Notably, since the prior denial, the regulations regarding PTSD have changed.  The requirement for corroborating that the claimed in-service stressor occurred is now eliminated if a claimed stressor is related to a veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  The claimed stressor must still be consistent with the places, types, and circumstances of the Veteran's service, and without clear and convincing evidence to the contrary.  38 C.F.R. §§ 3.304(f)(3).

"Hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death, or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-embedded explosive device; incoming artillery, rocket or mortar fire; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  Id.

The Veteran has alleged several in-service stressors from his time in Vietnam, including seeing injuries to service members and civilians, exposure to mortar attacks, and an incident in which a machine gunner accidently shot and killed his commander.  

Since the September 1993 rating decision, additional evidence has been received.  In particular, an April 2016 examination by a VA psychologist diagnosed PTSD attributable to the Veteran's reported stressors, including his fear of hostile military or terrorist activity.  This evidence, alone, is sufficient to reopen the claim because, under the new regulations cited above, the VA psychologist's diagnosis is sufficient to corroborate the Veteran's stressors of experiencing mortar attacks and seeing injured people.

Notably, VA records from July 2012 also include a diagnosis of PTSD by a VA psychiatrist, who noted stressors such as being mortared and shot at.  This further supports the Veteran's claim for service connection.

The only evidence which specifically weighs against the Veteran's claim is a September 2014 VA opinion and March 2016 supplemental opinion in which the examiner concluded that the Veteran did not meet the criteria for PTSD.  However, the examiner diagnosed the Veteran with unspecified trauma and stressor-related disorder.  He explained that this diagnosis acknowledged that the Veteran's traumatic events in service resulted in current impairment, though that impairment did not meet the full criteria of PTSD.

In sum, the record contains diagnoses and opinions from VA psychiatrists and psychologists from July 1993, July 2012, and April 2016 which attribute the Veteran's PTSD to his reported in-service stressors.  The September 2014 VA examiner concluded that the Veteran had a condition that was not PTSD but was nonetheless associated with in-service stressors.  When viewed under the relaxed standards for PTSD found in 38 C.F.R. §§ 3.304(f)(3), the overall weight of the evidence supports a finding that the Veteran's PTSD is due to service.  For these reasons, the Board finds that reopening and granting the claim for service connection for PTSD is appropriate in this case.






	(CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence has been received, the claim for service connection for PTSD is reopened.

Service connection for PTSD is granted.




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


